DETAILED ACTION
This Office Action is in response to the Amendment filed on 07/28/2022. 
In the filed response, claims 1, 3-10, 16, and 18-26 have been amended, where claim 1 is an independent claim.
Accordingly, Claims 1-26 have been examined and are pending. This Action is made FINAL.

	Information Disclosure Statement
1.	The information disclosure statement (IDS) was submitted on 07/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
2.	The terminal disclaimer filed on 07/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17130060 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
3.	Applicant’s arguments, see pg. 16-24, filed 07/28/2022, with respect to the rejections of claims 1, 3, 8, 9, and 21-25 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, in light of the amendments made and upon further consideration, a new ground(s) of rejection is made in view of Douglas et al. (WO 2012/058641 A2), and new prior art Atkinson (US 2017/0091941 A1), hereinafter referred to as Douglas and Atkinson, respectively. See PTO 892. On pg. 24 of Applicant’s remarks, Applicant argues Douglas “fails to disclose all of the features related to the claimed structure of instant claim 1 omitted by Erickson”. Upon further consideration of prior art Douglas which was previously cited in Claim 25 of the last office action (02/03/2022) alongside Erickson, the Examiner respectfully submits that Douglas’s teachings of a cellscope apparatus for imaging skin surfaces (abstract), for example, are deemed relevant in light of the features disclosed in the amended claims. Examiner respectfully submits that even without Erickson’s teachings, and giving the limitation of claim 1 its broadest reasonable interpretation (BRI), prior art Douglas in view of Atkinson (see below) can read on the disclosed structural features as detailed in the office action below.  The Examiner respectfully submits that many of the structural elements such the scattering plate, the measuring orifice, and the dot-shaped color measuring targets, for example, can be found or are suggested in Douglas. As an example, Douglas’s light diffusor 60 (e.g. Fig. 8) is located inside housing 45 and as described (¶0058, 0099) provides controlled (i.e. uniform) lighting of the target surface (e.g. skin). As to the measuring orifice, Figs. 4 and 8 of Douglas illustrate an aperture (construed as a measurement orifice) through which camera 22 can capture images of the target surface. Regarding the dot-shaped color measuring targets, Douglas discusses a calibration module 70 having color patches with known color values as a reference for post-processing of images (¶0059), where patches can be considered dots since claim 1 does not explicitly define a dot(s). Other claimed structural features are discussed in more detail below. 
Atkinson from the same or similar field of endeavor is also brought in to address the arrangement of the N color measurement targets and the color measurement area unity. In particular, ¶0039 describes calibration disk 22 that includes industry style markings including a spectrum of small color patches (N color measurement targets), which is understood to form a color measurement unity since the spectrum here defines a range in colors. Further, since a dot is not explicitly defined in claim 1, the small color patches of Atkinson can be construed as being in the shape of dots where a dot is taken to mean a small spatial region or a spot, i.e. a patch.  For details regarding the combination of Douglas and Atkinson, please see the office action below.
4.	Examiner acknowledges Applicant’s remarks and amendments related to the objections to the specification and the claims. As such, the objections are withdrawn.
5.	Examiner acknowledges Applicant’s remarks and amendments related to the claim rejection under 35 U.S.C. 112(a). As such, the rejection is withdrawn.
6.	Examiner acknowledges Applicant’s remarks and amendments related to the claim rejections under 35 U.S.C. 112(b). As such, the rejections are withdrawn.
7.	Examiner notes the newly amended phrase “on which is loaded a processing means for measuring color in a photo” in claim 24. As such, this is being interpreted under 35 U.S.C. 112(f) which was previously identified on pgs. 5-8 of the last office action (02/03/2022).  This interpretation is currently maintained.  
8.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
9.	Accordingly, Claims 1-26 have been examined and are pending.

Claim Objections
10.	Claim 1 is objected to because of the following informalities:  it appears the amended limitation (last two lines) “so that the mobile phone accessory may be comprised in a device for measuring the color of an AOI target being an area of interest of a material”  should read “so that the mobile phone accessory may be comprised in a device for measuring the color of the AOI target being the area of interest of the material” since these have already been referred to earlier in the claim. Please check these and any other terms and update accordingly.  Appropriate correction is required.
11.	Claim 5 is objected to because of the following informalities:  the term ‘firstly’ in the limitation “the color measurement area unity has a greater radius being firstly less than…” (emphasis added)  appears as though it can be removed. Please check and update accordingly.  Appropriate correction is required.
12.	Claim 7 is objected to because of the following informalities:  it appears the limitation “in which one color measurement target is in a shape of a dot…” (emphasis added) should read “in which one color measurement target is in the shape of a dot…”. Please check and update accordingly.  Appropriate correction is required.
13.	Claim 7 is further objected to because of the following informalities:  it appears the term “width” in the limitation “in a shape of a dot having a width less than 1 cm…” (emphasis added) should read “radius” as recited in claim 10. Please check and update accordingly.  Appropriate correction is required.
14.	Claim 8 is objected to because of the following informalities:  it appears the limitation “from a camera of a smartphone” should read “from the camera of the smartphone” (emphasis added). Please check and update accordingly.  Appropriate correction is required.
15.	Claim 10 is objected to because of the following informalities:  Claim 10 recites the amended limitation “each color measurement target being a in shape of a dot having a radius less than 1 cm” (emphasis added). It appears this should read as “each color measurement target being in a shape of a dot having a radius less than 1 cm”. Appropriate correction is required.
16.	Claim 10 is further objected to because of the following informalities:  Claim 10 recites the limitation “wherein the process to realize the color measurement area unity…” (emphasis added). It appears this should read as “wherein a process to realize the color measurement area unity…” since this is the first instance of process.  Appropriate correction is required.
17.	Claim 10 is further objected to because of the following informalities:  in the amended limitation beginning with “so that the device for measuring the color of an AOI target comprises…” there appear to be a few antecedent basis issues.  These are shown in bold below.
“so that the device for measuring the color of the AOI target comprises N color measurement targets, wherein N is at least 20 and less than 50, within a narrow gamut of colors, each color measurement target being in the shape of a dot having a radius less than 1 cm and a volume about 13 to 15 mm3, the N color measurement targets constituting together the color measurement area unity fixed onto the inner face of the front wall portion, placed within the location of the light incident spot, and adjacent, close, and around the measuring orifice, the N color measurement targets being arranged side by side along at least one line of the color measurement area unity being annular with a center of the light incident spot.” Please check and update accordingly.  Appropriate correction is required.
18.	Claim 21 is objected to because of the following informalities:  Claim 21 recites the amended limitation “wherein the mobile phone accessory does not include intrinsically a light source and the lighting means is configured to be associated with a flash of a smartphone as a light source that is extrinsic to the mobile phone accessory.” (emphasis added). It appears the emphasized phrase should read as with the flash of the smartphone”. Appropriate correction is required.
19.	Claim 22 is objected to because of the following informalities:  Claim 22 recites various terms that were previously referenced in claim 1 on which it depends.  For e.g. “a smartphone”, “a mobile phone accessory”, etc. It appears these should read as “the smartphone” and “the mobile phone accessory”. Please check these and any other terms and update accordingly. Appropriate correction is required.
20.	Claim 23 is objected to because of the following informalities: the claim recites the phrase “to do the photo” (emphasis added).  It seems this should read “to take the photo” or something equivalent. Also please check for other instances of this phrase in the other claims. For e.g. see claims 15 and 24. Appropriate correction is required.
21.	Claims 24-26 are objected to because of the following informalities: the claims recite the phrase “area of interest (AOI)”. It seems the claims should only have to recite AOI whenever area of interest is used more than once. 
22.	Claim 26 is further objected to because of the following informalities: the claim recites “obtained by the device of any of claim 22” (emphasis added).  It appears this ought to read “obtained by the device of claim 22”. Appropriate correction is required.
23.	As a general note, the Examiner respectfully requests that all claims be checked to ensure there are no other antecedent basis issues and/or concerns related to grammar, etc.

Claim Rejections - 35 USC § 112
24.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 6, claim 6 recites the amended limitation “…in which the number N of the color measurement targets that is sufficient to permit an accurate measure of the color of the AOI target is less than 50” (emphasis added). The specification (pg. 10 lines 25-30 and pg. 21 lines 15-20) shows N can be less than 50, however, it appears N must be at least 20. As claimed, N can be any number less than 50 which includes numbers less than 20. Accordingly, it seems there is no direct support for the aforementioned limitation. The Examiner respectfully requests the Applicant to point out where in the specification support can be found for the aforementioned newly added limitations. If no such support can be identified, Applicant is required to cancel the new matter in the reply to this Office Action.

25.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the amended limitation “the inner face and the outer face of the front wall portion extend at least substantially flat on a significant length on both directions of the reference plane” (emphasis added).  The foregoing feature appears to be discussed on pg. 19 lines 15-20 of the specification, however, the orientation of the claimed reference plane of the mobile phone accessory is not clearly defined, thus it is difficult to ascertain with certainty what is meant by both faces of the front wall extending at least substantially flat on a significant length on both directions of the reference plane. For e.g., Fig. 5A shows reference plane P which appears to be more or less parallel to the more or less flat surface S of the material M (see pg. 18 lines 24-26 of the specification). Fig. 5a also shows the inner face (13a) and outer face (13b) of front wall portion 14a. Based on the figure, Examiner understands both faces are substantially flat up to a point where they begin to exhibit a downward curvature, however, without clearly defining the reference plane in the claim, the metes and bounds of the foregoing feature cannot be unequivocally determined. 
Regarding claims 2-26, claims 2-26 depend on claim 1. Since the feature of claim 1 above is integral to the mobile phone accessory in the dependent claims, these too are rejected under 35 U.S.C. 112(b).
Regarding claim 1, claim 1 further recites the amended limitation “the N color measurement targets are fixed onto the inner face of the front wall portion and placed sidely, adjacent, close, and around the measuring orifice” (emphasis added). The emphasized terms taken individually describe the placement of the N color measurement targets on the inner face of the front wall relative to the measuring orifice. However when the terms are all considered together as claimed, the relative placement of the N color measurement targets is ambiguous.  In other words, it seems that using all of the terms together in the claim can lead to different possible arrangements of the N color measurement targets; hence the metes and bounds of the claim cannot be clearly determined.
Regarding claims 2-26, claims 2-26 depend on claim 1. Since the feature of claim 1 above is integral to the mobile phone accessory in the dependent claims, these too are rejected under 35 U.S.C. 112(b).
Regarding claim 1, claim 1 further recites the amended limitation “…and the N color measurement targets are arranged side by side along at least one line of the color measurement area unity” (emphasis added).  From the distribution of the color measurement targets in Fig. 6, it is not apparent that they are arranged side by side along at least one line of the color measurement area unity; thus, it is not readily clear what the emphasized phrase refers to. Please clarify. 
Regarding claims 2-26, claims 2-26 depend on claim 1. Since the feature of claim 1 above is integral to the mobile phone accessory in the dependent claims, these too are rejected under 35 U.S.C. 112(b).
Regarding claim 16, claim 16 recites the amended limitation “in which the high-opacity portion and the low-opacity portion each has a degree of opacity unequal regarding its extent” (emphasis added), however, it is not exactly clear what is meant by “unequal regarding its extent”.  Please clarify. 
Regarding claim 16, claim 16 further recites the amended limitation “the scattering plate having a high-opacity degree in a region on and around the lighting center, a low-opacity degree in a region at the opposite of the region and near the scattering opening , and decreasing degrees of opacity in regions from the region of high-opacity degree to the region of low-opacity degree.” (emphasis added).  The foregoing limitation recites various regions which do not appear to be clearly defined and as such, it is difficult to readily determine which regions are associated with the high and low opacity degrees. Please clarify. 

Claim Rejections - 35 USC § 103
26.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8, 9, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al. (WO 2012/058641 A2), in view of Atkinson (US 2017/0091941 A1), hereinafter referred to as Douglas and Atkinson, respectively.
Regarding claim 1, (Currently Amended) Douglas discloses and/or suggests “A mobile phone accessory, suitable and intended, for use, to be functionally and structurally associated with a smartphone [Abstract and Figs. 1A-1B disclose a releasable optical attachment that can be attached to a mobile device for imaging skin surfaces and cavities of the body] capable of running a program for executing functions [Mobile device may include software and programming for implementing various functions (e.g. ¶0074)] and having a camera [See camera 22 in Fig. 1A for example] and a flash [Refer to LED flash 24 shown for e.g. in Fig. 1A], and to be associated with an area of interest (AOI) target of a material [In the case of Douglas, the optical attachment on the mobile device can be used for imaging skin surfaces and cavities of the body], comprising: a support and handling casing having an opaque wall which delimits an internal space of the casing [Refer to housing 40 shown in Figs. 4 and 7. Also see element 45 in Fig. 8. These appear to block any outside light from entering the imaging apparatus in order to more accurately observe skin surfaces and cavities of the body], the internal space being adapted, for use, not to be disturbed by light from outside [The housing above is understood to provide a closed space for lighting and imaging a target (e.g. skin) without outside light interference], the opaque wall having an inner face [Housing 40 and element 45 (see above) appear to exhibit an inner surface] and comprising an orifice suitable and intended to be associated with the material and the AOI target [See Fig. 7 for e.g., which show orifices for lighting and imaging the target], located within a light incident spot [Light spot will be defined based on light emissions from source 24], and a rear wall portion [See element 68 in Figs. 4, 7, and 8]; colored targets fixed on the casing [See calibration module 70 in Fig. 8 and ¶0059. Said module includes color patches], located within the internal space and the light incident spot [Said module is located inside the housing that defines an internal space and is in the light path], a lighting means having a lighting axis [See light source 24 whose emissions will have a lighting axis], and arranged at least partly in the casing [See Figs. 4 and 8 for support], adapted and intended to produce, for use, the light illuminating the light incident spot [Light source provides lighting to illuminate a target (e.g. ski surface)]; a camera field of view means having a field of view axis, [See camera 22 and lens 62 (Figs. 4 and 8) for imaging for e.g. a skin surface; hence, there will be a defined FOV axis for viewing the target under observation]  arranged at least partially in the casing [See Figs. 4 and 8 for positioning], adapted and intended for use in making a reflection photo of the light incident spot and its content [The above optical arrangement allows for capturing images of a skin surface] and a scattering plate, located within the casing [See light diffusor 60 (e.g. Fig. 8) inside housing 45], adapted and intended, for use, to be functionally associated with the lighting means [As described (¶0058, 0099,), said diffusor provides controlled (i.e. uniform) lighting of the target], having a scattering opening with a camera field center at the intersection of the field of view axis [See opening in diffusor with the FOV of camera 22 (Fig. 8)], and a lighting center at the intersection of the lighting axis [Also found in Fig. 8], and through the scattering opening is seen the light incident spot with the orifice, and in use the AOI target, and the colored targets, located within the camera field of view means [The foregoing appears to be depicted in Fig. 8]; wherein: the casing comprises a front wall portion which extends facing and spaced from the rear wall portion [Refer to for e.g. Figs. 4 and 8 which depict front and rear surfaces in housing 40 and 45, respectively], parallel between them and to a reference plane [Page 18 lines 24-26 of the specification describes a reference plane being more or less parallel to the surface S being imaged. Since the target surface is positioned outside aperture 19 (e.g. Fig. 4), a reference plane can be understood to be any plane that is orthogonal to the FOV axis of the imaging device], the orifice being located in the front wall portion and  being a measuring orifice [Figs. 4 and 8 illustrate an aperture through which the camera 22 can capture images of the target surface]; the outer face of the front wall portion comprises an area surrounding the measuring orifice adapted and intended to put in contact with the material located outside, around the AOI target [Figs. 5 and 6 show the outside of the attached imaging device (detailed in Figs. 4 and 8) that is intended to be placed into contact with the target surface (e.g. a skin surface) for imaging said surface], and to conceal any passage of ambient exterior light [As noted above, the housing appears to block ambient light so as to improve the signal-to-noise ratio of the imaging device], the inner face and the outer face of the front wall portion extend at least substantially flat on a significant length on both directions of the reference plane [Given the BRI of the foregoing limitation, the outside of the Douglas’s attached imaging devices will lie substantially flat against the target surface (e.g. skin) which is in turn parallel to a reference plane that is orthogonal to the FOV of camera 22]; the colored targets are a number N of color measurement targets, each in shape of a dot and forming together a color measurement area unity, the number N of color measurement targets being a sufficient number to permit an accurate measure of the color of the AOI target; and to define colors of the color measurement targets within a narrow gamut of colors representing the whole range of AOI target colors; and the N color measurement targets are fixed onto the inner face of the front wall portion and placed sidely, adjacent, close, and around the measuring orifice, the color measurement area unity being annular, and the N color measurement targets are arranged side by side along at least one line of the color measurement area unity [Douglas does not disclose the above limitation regarding a number N of color measurement targets . See Atkinson below for corresponding support]; 
the mobile phone accessory being so suitable and intended to allow to measure the color of the AOI target [With reference to for e.g. Figs. 5 and 6 along with ¶0059-0060, color calibration of the target surface can be performed] by allowing to do a photo of the lighted AOI target [target surface can be illuminated via light source 24] and the lighted N color measurement targets [¶0059 describes using color patches (e.g. N color patches) with known color values for calibrating the target surface], with the same illumination conditions [Illumination is achieved via the same light source 24], such photo being processed to compare the color of the photographed AOI target with the colors of the photographed color measurement targets of the color measurement area unity, in order to measure the color of the AOI target [Douglas’s calibration references of known color values allow for determining the color of the target surface (e.g. skin or cavities of the body). Although the disclosed color patches can be understood as forming a color measurement area unity for performing color calibration, Douglas does not explicitly teach this.  See Atkinson below for support], so that the mobile phone accessory may be comprised in a device for measuring the color of an AOI target being an area of interest of a material” [See abstract and Figs. 1A and 1B] 
Although Douglas is found to reasonably disclose and/or suggest the aforementioned limitation, Douglas does not explicitly address the arrangement of the N color measurement targets and the color measurement area unity as claimed. Atkinson on the other hand from the same or similar field of endeavor is brought in to more clearly disclose these features. Specifically, “the colored targets are a number N of color measurement targets, each in shape of a dot and forming together a color measurement area unity [¶0039 describes calibration disk 22 that includes industry style markings including a spectrum of small color patches (i.e. N color measurement targets), which is construed to form a color measurement unity. Moreover, small color patches can be understood as being in the shape of dots since a dot is not defined in the claim. Here a dot is taken to mean a small spatial region or a spot, i.e. a patch], the number N of color measurement targets being a sufficient number to permit an accurate measure of the color of the AOI target [Douglas’s spectrum of small color patches is required for properly imaging the skin for example. Hence, this can be understood as a sufficient number of patches in order to accurately measure the skin. This can also represent a color measurement area unity since a spectrum of color patches can span the colors needed to adequately characterize the color of the target surface]; and to define colors of the color measurement targets within a narrow gamut of colors representing the whole range of AOI target colors [The spectrum of small color patches can be considered a narrow gamut of colors for characterizing skin surfaces and cavities of the body]; and the N color measurement targets are fixed onto the inner face of the front wall portion and placed sidely, adjacent, close, and around the measuring orifice [See Figs. 1 and 3 and corresponding text for support. Calibration disk 22, which contains N color markings 24, attaches to light shroud 16 to face the camera (i.e. measuring orifice). As depicted, said N color markings are arranged close to, around, and to the side of the FOV of said camera for imaging purposes. Also reference the N color markings 42 shown in Fig. 5], the color measurement area unity being annular [Douglas’s spectrum of small color patches (N markings 24) appear to be arranged in an annulus as depicted in Fig. 5], and the N color measurement targets are arranged side by side along at least one line of the color measurement area unity” [The N markings 24 of calibration disk 22 appear to lie in an array of rows and columns which in turn can be understood as being arranged side by side of the spectrum of small color patches (e.g. Fig. 3)] Although Douglas’s cell scope for imaging target surfaces (e.g. skin - abstract) employs color patches (e.g. N color patches) with known color values for calibrating the target surface (e.g. ¶0059), the arrangement of the N color patches is not clearly described as claimed. Douglas is therefore brought in to disclose an array of N color markings used in a digital data gathering device as highlighted above. It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calibration markings/patterns in the cell scope disclosed by Douglas to add the teachings of Atkinson as above for providing an arrangement of color markings on a calibration disk enclosed in a light shroud that is attached to a mobile device (e.g. Fig. 3) to help ensure every digital data gathering device can be independently calibrated to a uniform standard; thus, the colors of an imaged object can be properly recorded (e.g. ¶0012 and ¶0025).
Regarding claim 2, (Original) Douglas and Atkinson teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Douglas further discloses or suggests “in which the N color measurement targets are fixed to the inner face of the front wall portion, wherein the mobile phone accessory includes intrinsically the color measurement targets.”  [See for e.g. Figs. 8 and 9, where color patches are a part of calibration module 70. This, in turn, is fixed to what appears to be the inner surface of the front wall of the housing. As such, the calibration module seems to be an intrinsic part of the attached imaging device 25 as shown] 
Regarding claim 3, (Currently Amended) Douglas and Atkinson teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Douglas further discloses or suggests “which includes a solid-state support or substratum to associate functionally and structurally the N color measurement targets [As depicted, Fig. 8 appears to show a structural element (i.e. a solid-state support or substratum) for supporting the calibration module containing the color calibration patches], the solid-state support or substratum being fixed onto the inner face front wall portion [As shown, the calibration module appears to be fixed to the inner part of the front surface of the housing to facilitate calibrating the target surface], the mobile phone accessory having not included intrinsically the N color measurement targets.”  [¶0060 suggests that an external test pattern or common object can be used to calibrate the surface target. Therefore, it seems this would imply the calibration references are not a part of the attached imaging device] 
Regarding claim 4, (Currently Amended) Douglas and Atkinson teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Douglas however does not disclose or suggest the features of claim 4. Atkinson on the other hand from the same or similar field of endeavor is brought in to teach “in which the N color measurement targets are arranged side by side along at least one line of the color measurement area unity, while the N color measurement targets belonging to two successive lines are arranged side by side.” [The N markings 24 of calibration disk 22 appear to lie in an array of rows and columns which in turn can be understood as being arranged side by side of the spectrum of small color patches (e.g. Fig. 3).  Note the side by side markings for at least one row as well as for two rows as shown] The motivation for combining Douglas and Atkinson has been discussed in connection with claim 1, above. 
Regarding claim 6, (Currently Amended) Douglas and Atkinson teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Douglas however does not disclose or suggest the features of claim 6. Atkinson on the other hand from the same or similar field of endeavor is brought in to teach “in which the number N of the color measurement targets that is sufficient to permit an accurate measure of the color of the AOI target is less than 50.” [Fig. 3 of Atkinson for e.g. shows N markings 24 of calibration disk 22 which appear to be less than 50] The motivation for combining Douglas and Atkinson has been discussed in connection with claim 1, above. 
Regarding claim 8, (Currently Amended) Douglas and Atkinson teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Douglas further discloses or suggests “in which the camera field of view means includes a camera window located within the rear wall portion [¶0057 teaches a window (e.g. lens 62) of camera 22 located in the rear surface of the housing (Fig. 8). The opening depicted in Fig. 8 through which light can pass through the lens can also be construed as a window], adapted and intended for the passage of a visual field from a camera of a smartphone extrinsic to the accessory [Lens 62 allows for passage of a visual field from camera 22 of mobile device 12 that is extrinsic to imaging device 25], wherein the mobile phone accessory does not include intrinsically a camera.” [Imaging device 25 attaches to camera of the mobile device 12 (¶0038). Thus, it does not intrinsically include the camera]
Regarding claim 9, (Currently Amended) Douglas and Atkinson teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Douglas further discloses or suggests “in which the camera field of view means comprises a lens [See lens 62 in Fig. 8] in order to have a semi-focus on the center of the AOI target and a semi-focus on at least a majority of the centers of the N color measurement targets.” [Fig. 9 depicts the calibration module 70 relative to camera 42. For calibration purposes, it would stand to reason that the optics would have a semi-focus on the center of the color calibration patches and the target surface (e.g. skin). This would be implied to enable proper calibration of said target surface.] To provide additional support, Atkinson from the same or similar field of endeavor is also brought in. [See camera 14, which has a lens (¶0021), positioned at the rear of light shroud 16 (e.g. Figs. 1 and 2. With the positioning of calibration disk 22 as shown, the lens would allow for a semi-focus of the calibration disk along with a semi-focus of an object to be imaged]
Regarding claim 21, (Currently Amended) Douglas and Atkinson teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Douglas further discloses or suggests “wherein the mobile phone accessory does not include intrinsically a light source, and the lighting means is configured to be associated with a flash of a smartphone as a light source that is extrinsic to the mobile phone accessory.” [Light source 24 in Douglas is a part of mobile device 12; hence it is extrinsic to the attachable imaging apparatus (e.g. element 25 in Fig. 8)]
Regarding claim 22, (Currently Amended) Douglas and Atkinson teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Douglas further discloses or suggests “A device for measuring the color of an area of interest (AOI) target being an area of interest of a material [See abstract and Fig. 1A for example with respect to measuring a skin surface and cavities of the body using an optical attachment. Attachment employs color calibration patches (¶0059) for performing color calibration], in relationship with N color measurement targets having defined colors within a narrow gamut of colors representing the whole range of AOI target colors [See ¶0059 regarding using color patches for calibration purposes. For further support, see Atkinson below], by doing an illumination and a reflection of light on the AOI target and the N color measurement targets [Douglas’s light source 24 from mobile device 12 emits light to for e.g. the skin surface and the color patches in the calibration module 70 (Fig. 8)], a photo of the illuminated AOI target and the illuminated color measurement targets with the same homogeneous illuminations conditions [The camera 22 of mobile device 12 captures images of the foregoing elements], such photo being processed to compare the color of the photographed AOI target with the colors of the photographed color measurement targets of the color measurement area unity, in order to measure the color of the AOI target [Douglas’s calibration description (e.g. ¶0058) implies the aforementioned features as this is understood to be a part of the calibration process. For further support, see Atkinson below], comprising: a smartphone, being capable of running a program for executing functions [Mobile device12 (e.g. Fig. 1A) may include software and programming for implementing various functions (e.g. ¶0074)], and having a camera [See camera 22. Figs. 1A and 8], a flash [Refer to LED flash 24 shown for e.g. in Figs. 1A and 8], and processing for measuring color in a photo [Refer to for e.g. Fig. 15 and ¶0072 with respect to processing]; a mobile phone accessory according to claim 1,and a removable connecting means to fix the mobile phone accessory onto the smartphone. [Abstract teaches an optical attachment to the mobile device; hence, there must be a means for fixing the attachment to said device] Although Douglas discloses or suggests the aforementioned limitation, Atkinson from the same or similar field of endeavor is brought in to provide additional support for “in relationship with N color measurement targets having defined colors within a narrow gamut of colors representing the whole range of AOI target colors” [¶0039 describes calibration disk 22 that includes industry style markings including a spectrum of small color patches (i.e. N color measurement targets), which is construed to form a color measurement unity. Said spectrum can be considered a narrow gamut of colors] and “such photo being processed to compare the color of the photographed AOI target with the colors of the photographed color measurement targets of the color measurement area unity, in order to measure the color of the AOI target” [See Atkinson’s calibration description in for e.g. ¶0039-0040] The motivation for combining Douglas and Atkinson has been discussed in connection with claim 1, above. 
Regarding claim 23, (Currently Amended) Douglas and Atkinson teach all the limitations of claim 22, and are analyzed as previously discussed with respect to that claim. Douglas further discloses or suggests “in which: the light to illuminate the AOI target [skin surface for example (abstract) and the N color measurement targets [N color patches (¶0059)] is the flash of the smartphone [Refer to LED flash 24 on mobile device 12 shown for e.g. in Figs. 1A and 8] , the camera to do the photo of the illuminated AOI target and the N color measurement targets is the camera of the smartphone [Refer to camera 22 on mobile device 12 shown for e.g. in Figs. 1A and 8]; the mobile phone accessory being arranged to allow the passage of a light beam produced by the flash of the smartphone [Refer to Fig 8 for e.g., where light from LED flash 24 can pass through the optical attachment as shown], and to allow the passage of a visual field from the camera of the smartphone [Refer to Fig 8 for e.g., where the FOV of camera 22 covers the optical attachment as shown]; and processing for measuring color in a photo being loaded in the smartphone, not in the mobile phone accessory.”  [Refer to for e.g. Fig. 15 and ¶0072 with respect to processing on a wireless device (e.g. mobile device), not the optical attachment (e.g. Fig. 1A)]
Regarding claim 24 (Currently Amended), Douglas and Atkinson teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Douglas further discloses “A process for measuring the color of an area of interest (AOI) target being an area of interest of a material [Abstract describes an optical attachment to a mobile device (Fig. 1A) that can measure the color of a skin surface for example, via color calibration patches (¶0059)] in which: having available a material having an area of interest AOI of such material [e.g. skin surface (abstract)], having available a smartphone [See mobile device 12 in Fig. 1A for e.g.] being capable of running a program for executing functions [Mobile device may include software and programming for implementing various functions (e.g. ¶0074)]; and having a camera [element 22 in Fig. 1A] and a flash [Refer to LED flash 24 on mobile device 12 shown for e.g. in Figs. 1A and 8], on which is loaded a processing means for measuring color in a photo [Refer to for e.g. Fig. 15 and ¶0072 with respect to processing on a wireless device (e.g. mobile device)]; having available a mobile phone accessory according to claim 1 [See Figs. 1A, 1B, and 8 regarding an attached optical assembly on a mobile device as detailed in claim 1]; associating structurally the smartphone and the mobile phone accessory by means of the removable connecting means [Douglas’s attachment is releasable as per the abstract]; applying reciprocally the material M and the mobile phone accessory so that the material is on the outer face of the casing with the AOI target in front of the measuring orifice [Although not illustrated or described in detail, Douglas’s teachings suggest the foregoing, since the abstract shows a skin surface may be measured by the disclosed cellscope device]; ordering the smartphone to do a flashlight and a photo to provide an illumination and a reflection of light on the AOI target and the color measurement targets and a photo of the illuminated AOI target and the color measurement targets [The ordering of both lighting and capturing an image is something the camera and light source of a mobile device can do via user intervention. This would be known to those skilled in the art], with the same homogeneous illuminations conditions [The light emissions from light source 24 can be considered uniform lighting, i.e. does not vary in space and/or time]; and with the processing for measuring color in a photo, processing the photo so as to measure the color of AOI target. [Refer to for e.g. Fig. 15 and ¶0072 with respect to processing on a wireless device (e.g. mobile device)]
Regarding claim 25, (Currently Amended) Douglas and Atkinson teach all the limitations of claim 24, and are analyzed as previously discussed with respect to that claim. Douglas further discloses or suggests “in which the material having an area of interest AOI is skin of a person and in which the process is carried out by the person for measuring color of the skin.” [See abstract regarding measuring a skin surface which would be carried out by a person using the cellscope apparatus as shown in Fig. 1A for example]  
Regarding claim 26, (Currently Amended) Douglas and Atkinson teach all the limitations of claim 22, and are analyzed as previously discussed with respect to that claim. Douglas further discloses “A photo of an area of interest (AOI) target and N color measurement targets [Figs. 4 and 8 for e.g. show camera 22 can capture an image of a skin surface (abstract) and the color patches (¶0059) of calibration module 70 as illustrated], obtained by the device of any of claim 22 [See Figs. 1A, 4 and 8 showing Douglas’s optical attachment for imaging for e.g. skin surfaces], the photo being suitable to be processed with an appropriate processing for measuring color in a photo [¶0059 teaches color calibration for post processing of an image], the photo comprising two adjacent zones, a zone showing the photographed AOI target and a zone showing the photographed N color measurement targets.” [Although not explicit, ¶0059 suggests the aforementioned features for the purpose of performing color calibration.]

Allowable Subject Matter
27.	Claims 5, 7, and 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records when considering all of the claimed features as a whole. The foregoing is contingent on addressing all other rejections and objections raised in the office action.  The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the recited limitations.  In particular, the art of record do not explicitly disclose or suggest details regarding the radius and volume of each color measurement target. Although Douglas and Atkinson disclose color calibration patches which can be construed as “dots” given the BRI, they do not teach or suggest anything regarding their radius or volume as recited in claims 5, 7, and 10-14. Further, the prior art do not address details regarding the varying degrees of opacity in the diffusor (i.e. scattering plate) as recited in claims 15-20.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486